DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 11 February 2021, of a Request for Continued Examination. 
Claims 1-14 are pending ("Pending Claims"). 
Claims 1-14 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is in response to Applicant’s filing on 1 February 2021, of a Request for Continued Examination. Amendments to claim 1 have been entered and have been carefully considered. Claims1-14 are pending and are considered below.

Claim Rejections - 35 USC § 101
Applicant argues that with regards to the rejection of claims 1-14 under 35 USC 101 amended claim 1 recites very specific elements which are not well-understood, routine, or conventional activity, and which are integrated into a practical application. As a combination of ordered steps, claim 1 makes clear that the “player” that selected the reward and set up the plan to acquire the reward (“acquisition target”) is the player that watches the advertisements based on the plan and earns the reward based on the plan and watching the advertisements during that player’s gameplay. Claim 1 does not simply restate the steps of an existing idea and execute the steps on a generic computer. Instead, like the Core Wireless, the claims herein describe a specific method by which the player himself selects their own desired reward (“acquisition target”) and works up a plan which has a specific combination of advertisements and the different environments in which it is presented to himself, so as to earn sufficient points to be given the desired reward. Unlike the claims in Ultramercial, the claims at issue here specify exactly how interactions with the plan creation screen are manipulated by the player to yield their desired result--a result that is in direct contrast to the routine and conventional sequence of events in which the player does not select their own reward in advance or what they are going to watch in advance.

Applicant’s amendments have been entered and the argument with respect to independent claim 1 is persuasive. The rejection of claims 1-14 under 35 USC §101 has been withdrawn.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of claims 1-14 under 35 USC 103 as being unpatentable over Meyers (US 2002/0087403), Kusumoto (US 2009/0063283), and Leydon (US 2017/0004678), the cited references do not teach or suggest all of the recited limitations of the claims as amended.  That is, according to amended claim 1, the at least one processor or circuit is programmed to “display, in the new plan creation screen, a plurality of predetermined acquisition target options set to be acquirable as an entertainment element usable by the player in the game, and select, responsive to the player, an acquisition target from among the plurality of predetermined acquisition target options;” and then have that same player obtain the acquisition target that he/she selected during creation of the new plan (claim 1: “during a gameplay of the game by the player: perform display control for the advertisement and display the advertisement in the selected watching environment to the player based on the plan and perform control to give the acquisition target to the player based on the plan and a display history of the elected advertisements in the plan”).

Applicant’s amendments have been entered, and the argument with respect to independent claim 1 is persuasive. The rejection of claims 1-14 under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claim 1 complies with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The independent claim is directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility.
Further, under Step 2A of the analysis the Office did not find that the claims are directed to a judicial exception. The claims as a whole recites a method of organizing human activity. The claimed invention is a method that allows for displaying advertisements to a user in exchange for providing a reward. Thus the claims recite an abstract idea of advertising, marketing or sales activities or behaviors. 

The claims recite a combination of additional elements including displaying a new plan creation screen, setting a plan for advertisement watching in the new plan creation screen, and updating the total watching points in the new plan creation screen responsive to the player changing the selected advertisements in the plan. The claims as a whole integrate the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior 
Dependent claims 2-14 are also found to be allowable based on a rationale similar to the independent claim from which they depend.
35 USC 103
Regarding independent claim 1, the closest art of record, Meyers (US 2002/0087403), in view of Kusumoto (US 2009/0063283), does not teach at least, individually or in combination, the limitations of a system programmed to:
set, in the new plan creation screen, responsive to the player, a plan for advertisement watching serving in exchange for the player acquiring the acquisition target which was selected, wherein setting the plan (a) includes receiving a selection by the player of a watching environment, among a plurality of different predetermined watching environments which are displayed in the new plan creation screen, for an advertisement wherein different amounts of watching points can be acquired by the player with a same advertisement in different watching environments; (b) includes receiving a selection by the player of a plurality of advertisements to be displayed to the player and indicates corresponding amounts of watching points that the player will acquire for watching each of the selected advertisements; (c) indicates total watching points that the player will acquire under the plan for the selected advertisements compared to actually required points required to actually acquire the selected acquisition target;
update, in the new plan creation screen, the total watching points responsive to the player changing the selected advertisements in the plan.

These unique features render the claims allowable. Dependent claims 2-14 are also allowable based on a rationale similar to the independent claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682